Citation Nr: 0308505	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee condition.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee condition.

3.  Entitlement to a compensable evaluation for a bilateral 
hip disability.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO) which granted entitlement to 
service connection for a right and left knee condition 
assigning a 10 percent evaluation for each knee effective May 
25, 1999; and granted service connection for a bilateral hip 
condition assigning a noncompensable evaluation effective May 
25, 1999.

The veteran filed a VA Form 9, Substantive Appeal, which was 
received in March 2001.  In this appeal, the veteran 
indicated that he only wanted to appeal the issues of right 
knee condition, left knee condition, and bilateral hip 
condition.


FINDINGS OF FACT

1.  The veteran's right knee condition is manifested by range 
of motion from 0 to 120 degrees; significant crepitation; 
pain; effusion; inability to squat, kneel, climb, and stoop; 
with x-ray findings of degenerative changes.

2.  The veteran's left knee condition is manifested by 
manifested by range of motion from 5 to 115 degrees; 
significant crepitation; pain; effusion; inability to squat, 
kneel, climb, and stoop; with x-ray findings of degenerative 
changes.

3.  The veteran's bilateral hip condition is manifested by 
full range of motion and complaints of pain.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no higher, 
for degenerative joint disease of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5260, 5261 (2002).

2.  The criteria for a 20 percent evaluation, but no higher, 
for degenerative joint disease of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5260, 5261 (2002).

3.  The criteria for an initial compensable evaluation for a 
bilateral hip condition have not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5250, 5251, 5252, 5253, 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records and VA 
examinations dated May 1999 and November 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision and the statement of 
the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought. 

After reviewing the record, the Board found that additional 
development was needed in October 2002 to include a VA 
examination to ascertain the severity of the veteran's 
disabilities.  

The veteran was sent a VCAA letter in October 2002.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran is seeking higher initial evaluations for his 
service connected bilateral knee and hip conditions.  These 
claims are original claims placed in appellate status by a 
notice of disagreement taking exception with the initial 
ratings assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

I.  Right and left knees

Background

At his May 1999 VA examination, the examiner noted that the 
veteran had a long history of knee pain and had right knee 
arthroscopy in 1990 and followed by left knee lateral release 
and arthroscopy with patella shaving in 1993.  There was a 
repeat arthroscopy with patella trochlear shaving in 1995.  
It was also noted that the veteran had arthroscopy and 
subchondral drilling of the femoral condyle in 1996 and an 
arthroscopic debridement in 1998.  The veteran's last surgery 
on the right knee was in July 1998 and it was noted that the 
veteran was in a considerable amount of pain.  The examiner 
noted that in 1998 it was indicated that the veteran had 
bilateral patellofemoral osteoarthritis and that he had grade 
3 over 4 chondromalacia of the femoral trochlear and the 
patella apex in both knees.  Also noted was that the veteran 
had five arthroscopic procedures on the left knee with the 
most recent in April 1997.

The veteran complained of continuous pain with marked 
weakness of the knees.  He indicated that he had stiffness, 
especially in the morning.  He denied swelling, redness, 
heat, instability, or locking.  He did report marked 
fatigability and poor endurance and his symptoms depended 
upon his activity.  The veteran indicated that he did not use 
any crutch, brace, cane, or corrective shoe.

The examinations showed flexion from 0 degrees to 120 degrees 
on the right and 0 degrees to 110 degrees on the left.  This 
was not associated with any significant amount of pain.  He 
had bilateral patellofemoral crepitus with peripatellar pain 
on the right.  He did not have any effusion or swelling on 
the evaluation.  There was no reproducible pain that could be 
assessed at the present time.  The previously noted range of 
motion was 0 degrees to 120 degrees when he was evaluated by 
the military board in September 1997.  The x-ray data showed 
moderate degenerative joint disease involving the 
patellofemoral joints, bilaterally.  The impression was 
bilateral degenerative joint disease with multiple 
operations, bilaterally; this included synvise injection but 
still with residual pain and decreased range of motion.  

At his November 2002 VA examination, the veteran reported 
that he took no medications on a regular basis and did not 
utilize crutches, braces, canes, or other assistive devices.  
He currently complained of considerable pain with squatting 
or kneeling with both knees.  He was unable to climb or 
stoop.  His symptoms remained primarily over the anterior 
aspect of the knees.  He also had some medial joint symptoms.  
The veteran reported that he worked fulltime as an aircraft 
maintenance technician at an offshore helicopter company.  He 
indicated that he was able to perform his duties for 
approximately one and a half hours at a time if standing or 
for three to four hours if sitting.  The veteran stated that 
after that time his pain worsens, forcing him to have a small 
break.  However, he is able to work fulltime.

The examination showed that the veteran walked with a 
nonantalgic gait.  He had a level pelvis.  Examination of the 
right knee revealed extension to neutral.  He had flexion to 
120 degrees.  He had a mild effusion.  He had significant 
crepitation at the patellofemoral articulation with active 
motion.  He had pain to palpation around the patellofemoral 
margins more lateral than medial.  He had inferior pain as 
well.  He had pain along the medial joint line.  This was 
worse with medial joint line.  This was worse with medial 
McMurray's.  He had no instability on anterior or posterior 
drawer or anterior Lachman's.  He had no varus or valgus 
instability.  Examination of the left knee showed an anterior 
incision which was well healed.  The veteran lacked 5 degrees 
of full extension.  He lacked flexion beyond 115 degrees.  He 
had a mild effusion.  He had significant crepitation at the 
patellofemoral level with active range of motion.  He had 
tenderness to palpation along the lateral more than the 
medial aspect of the patellofemoral joint.  He also had 
moderate pain along the medial joint line.  This was not 
worse with medial McMurray's maneuver.  There was no evidence 
of instability on anterior or posterior drawer or anterior 
Lachman's.  He had no valus or valgus instability.  X-rays of 
the right knee showed moderate degenerative change primarily 
at the patellofemoral level.  He also had some mild medial 
joint space loss.  X-rays of the left knee showed a tibial 
tubercle transfer with hardware in the tibial tubercle.  He 
had moderate degenerative change throughout the medial and 
patellofemoral compartments as well.  The impression was 
degenerative joint disease, left knee, moderately severe, 
status post surgery with persistent symptoms; degenerative 
joint disease, right knee, mild to moderate, status post 
arthroscopy.  The examiner indicated that the veteran had 
severe arthritic changes at the patellofemoral articulation, 
which would impair his ability to function under certain 
capacities.  Typically, arthritis of this type compromises an 
individual's ability to squat, kneel, climb, and stoop.  The 
examiner noted that this was not expected to improve with 
time and might affect his occupation.

The neurological examination showed tone to be normal; bulk 
to be normal, strength was 5/5 in bilateral upper and lower 
extremities in both distal and proximal muscle groups.  There 
was no pronator drift.  Deep tendon reflexes were 2 in 
bilateral upper and lower extremities, and ankle reflexes 
were 2 bilaterally.  Sensory examination noted intact to 
light touch, pinprick, temperature, proprioceptive and 
vibratory sensations in bilateral upper and lower 
extremities.  Romberg sign was absent.  Cerebellar 
examination noted no nystagmus and finger to nose rapid 
alternating movements were normal.  Gait was noted normal 
base, stance, arm swing and turning, normal toe, heel and 
tandem walk.  The veteran's gait was cautious, but he was 
able to perform all maneuvers without significant difficulty.  
The examiner noted that in his opinion, the veteran was 
employable.  

Criteria

The veteran's service-connected arthritis of the right and 
left knees is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 for traumatic arthritis.  That code provides that 
traumatic arthritis, substantiated by x-ray findings, should 
be rated as degenerative arthritis.  Here there is clear 
radiographic evidence of arthritis of the right and left 
knees and service connection is already in effect for the 
arthritis. Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint.  

A 10 percent evaluation is provided for limitation of flexion 
of the leg to 45 degrees, and a 20 percent evaluation is 
provided for limitation of flexion to 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Extension of the leg limited to 10 degrees warrants a 10 
percent evaluation, and extension of the leg limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Other rating codes are also for consideration.  Severe 
recurrent subluxation or lateral instability is evaluated as 
30 percent disabling.  Moderate recurrent subluxation or 
lateral instability is evaluated as 20 percent disabling.  
Slight recurrent subluxation or lateral instability merits a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders, stating that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding. See VAOPGCPREC 23-97.  The General Counsel held 
in VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Analysis

Upon careful consideration of this evidence and with all 
reasonable doubt resolved in the veteran's favor, it is 
concluded that this evidence more nearly approximates a 20 
percent evaluation for each of the veteran's knees for the 
entire period covered.  The record in this case shows that 
there has been no diagnosis of instability in the veteran's 
right or left knees, and no objective evidence of recurrent 
subluxation.  The disability in this case must be rated on 
the basis of limited motion, taking into account the effects 
of pain and weakness.  Thus, evaluation of that disability 
under Diagnostic Code 5257 is not warranted, and VAOPGPREC 
23-97 and VAOPGCPREC 9-98 are inapplicable to this appeal.  
The November 2002 VA examiner noted moderately severe 
degenerative joint disease of the knees.  The veteran's right 
knee revealed mild effusion with significant crepitation at 
the patellofemoral articulation with active motion.  He had 
pain to palpation around the patellofemoral margins more 
lateral than medial.  He had inferior pain as well and had 
pain along the medial joint line.  This was worse with medial 
McMurray's.  Examination of the left knee showed significant 
crepitation at the patellofemoral level with active range of 
motion.  He had tenderness to palpation along the lateral 
more than the medial aspect of the patellofemoral joint.  He 
also had moderate pain along the medial joint line.  This was 
not worse with medial McMurray's maneuver.  However, a rating 
beyond 20 percent for each knee is not warranted.  The range 
of motion of the veteran's right knee was flexion to 120 
degrees and neutral extension.  Range of motion of the left 
knee revealed that the veteran lacked 5 degrees of full 
extension.  He lacked flexion beyond 115 degrees.  There was 
no evidence of instability on anterior or posterior drawer or 
anterior Lachman's with the right or left knee.  There was no 
valus or valgus instability of either knee.  

It is found that the veteran's service connected degenerative 
joint disease of the right and left knees are most 
appropriately evaluated under 38 C.F.R. Part 4 § 4.71a, 
Diagnostic Code 5003 for degenerative arthritis, with 
consideration of the provisions of 38 C.F.R. Part 4 §§ 4.40, 
4.45, and 4.59, and the United States Court of Appeals for 
Veterans Claims (Court) decision in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Taking into consideration the 
additional clinical findings of significant crepitation; 
pain; effusion; inability to squat, kneel, climb, and stoop, 
it is found that the veteran is entitled to an initial 
evaluation of 20 percent for each knee for the entire period 
covered by this appeal.  

However, a higher evaluation is not warranted under 
Diagnostic Code 5260 or 5261 for limitation of motion of the 
knee and there is no evidence of ankylosis, so that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 may not be applied.  As noted 
above, the examination has shown the knee to be stable, so 
that there is no basis for a higher evaluation under 38 
C.F.R. § 4.71, Diagnostic Codes 5257.  Impairment of the 
tibia or fibula has not been demonstrated.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

The veteran's right and left knee arthritis does not cause 
additional functional impairment due to pain on use so as to 
warrant the assignment of a higher disability evaluation 
under the provisions of 38 C.F.R. 4.40 and 4.45.  As noted 
above, the 20 percent evaluation compensates the veteran for 
his additional functional loss due to pain, weakness, and 
fatigue.  There is no objective evidence to show that the 
veteran has additional functional loss due to pain, weakness, 
fatigue, or any other symptom to a degree that would support 
a rating in excess of 20 percent under the applicable rating 
criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 
204-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of right and left knee arthritis 
to include functional loss by the assigned 20 percent 
evaluation for each knee for the entire period covered.  The 
additional factors to be considered under 38 C.F.R. §§ 4.40 
and 4.45 do not support a higher rating.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's right and left knee arthritis is not so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted that the 20 percent rating for each 
knee accounts for what is considered to be the average 
impairment of earning capacity for veteran's disability.  In 
sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and consequently, a 
higher rating on an extraschedular basis is not warranted.

II.  Bilateral hip condition

Background

At his May 1999 VA examination, the examiner noted that the 
veteran's file notes that the veteran was last seen in April 
1999 by a family practitioner who noted that the veteran had 
hip pain, left greater than right.  This was aggravated by 
flexion, abduction, adduction, and climbing up stairs.  It 
was noted that the veteran had degenerative joint disease in 
the hips.  The veteran reported that his hip pain was related 
to his knee pain and had been aggravated for the past six to 
eleven years.  He indicated that whenever he had an acute 
exacerbation of his knee pain, his hip hurt him particularly 
on the left side.  

The examination showed adduction of the left hip was painful 
at 40 degrees.  Internal rotation was 35 degrees with pain on 
both sides which was on his passive range of motion.  He did 
have iliac crest with point tenderness on the greater 
trochanter, left greater than right without any redness or 
bogginess.  Flexion was from 0 degrees to 135 degrees 
bilaterally and abduction was 20 degrees.  The impression was 
bilateral hip pain with early degenerative disease.  X-rays 
showed normal bilateral hips.

At his November 2002 VA examination, the veteran reported 
that he began to develop pain over the lateral aspect of the 
left more than the right hip.  He suspected it was due to 
altered gait mechanics.  He indicated that he would have to 
swing the leg when he tried to climb stairs to keep from 
irritating the knees.  The veteran stated that since he had 
left the service he has had no significant symptoms.  The 
veteran stated that he had no pain at the time of the 
examination.  

The examination showed that the veteran walked with a non-
antalgic gait and had a level pelvis.  Examination of both 
hips showed no evidence of pain to palpation.  He had full 
range of motion with no pain on stress.  He had no pain over 
the sacroiliac regions and had no groin pain.  X-rays of both 
hips showed no evidence of significant joint space loss or 
other evidence of significant degenerative abnormality.  The 
impression was history of tendonitis, bilateral hips.  The 
examiner noted that in his opinion the veteran had no 
significant difficulty with regard to the hips at the time.  
He saw no evidence to support a chronic condition with regard 
to the hips at the time.

The neurological examination showed tone to be normal; bulk 
to be normal, strength was 5/5 in bilateral upper and lower 
extremities in both distal and proximal muscle groups.  There 
was no pronator drift.  Deep tendon reflexes were 2 in 
bilateral upper and lower extremities, and ankle reflexes 
were 2 bilaterally.  Sensory examination noted intact to 
light touch, pinprick, temperature, proprioceptive and 
vibratory sensations in bilateral upper and lower 
extremities.  Romberg sign was absent.  Cerebellar 
examination noted no nystagmus and finger to nose rapid 
alternating movements were normal.  Gait was noted normal 
base, stance, arm swing and turning, normal toe, heel and 
tandem walk.  The veteran's gait was cautious, but he was 
able to perform all maneuvers without significant difficulty.  
The impression was bilateral hip pain most likely related to 
underlying degenerative changes, most likely contributed by 
excessive stress placed on the hips secondary to bilateral 
knee condition.  X-rays showed no fracture dislocation or 
bony lesion identified on either side.  SI joints were 
normal.  The examiner noted that in his opinion, the veteran 
was employable.  

Criteria

The veteran's right hip condition has been evaluated as 0 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5253 for impairment of the thigh.  Under this code a 10 
percent evaluation is warranted for limitation of flexion of 
the thigh to 45 degrees and a 20 percent evaluation for 
limitation of flexion of the thigh to 30 degrees.  In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. Part 4, § 
4.31 (2002).

Other potentially applicable diagnostic codes for rating hip 
disability include ankylosis of the hip (Diagnostic Code 
5250); limitation of extension of the hip (Diagnostic Code 
5251); and flail joint of the hip (Diagnostic Code 5254). 
However, there is no clinical finding of ankylosis, 
limitation of extension, or flail joint of the veteran's left 
hip, and evaluation under those diagnostic codes is not 
warranted.

As previously noted in this decision, under Diagnostic Code 
5010, arthritis due to trauma and substantiated by x-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.

Analysis

Based on the current record, the medical evidence does not 
show that the veteran's service connected bilateral hip 
condition warrants a compensable evaluation under Diagnostic 
Code 5253 at any time throughout the period covered by this 
appeal. The medical evidence of record shows that the 
veteran's service-connected bilateral hip condition is 
currently manifested by full range of motion as demonstrated 
in the November 2002 VA examination with no evidence of pain 
to palpation or on stress.  Although the VA neurological 
examiner noted bilateral hip pain most likely related to 
underlying degenerative changes, the x-rays have not shown 
evidence of arthritis.  The November 2002 VA x-ray report of 
the hips noted no fracture dislocation or bony lesion 
identified on either side.  SI joints were normal.  A May 
1999 VA x-ray report of the hips showed normal bilateral hips 
with symptoms of early degenerative disease without 
radiological abnormality.  Therefore, as the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).

The veteran's bilateral hip condition does not cause 
additional functional impairment due to pain on use so as to 
warrant the assignment of a compensable disability evaluation 
under the provisions of 38 C.F.R. 4.40 and 4.45.  As noted 
above, there is no objective evidence to show that the 
veteran has additional functional loss due to pain, weakness, 
fatigue, or any other symptom to a degree that would support 
a compensable rating in excess of 10 percent under the 
applicable rating criteria.  See 38 C.F.R.§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.


ORDER

Entitlement to an initial evaluation of 20 percent for right 
knee degenerative joint disease is granted.

Entitlement to an initial evaluation of 20 percent for left 
knee degenerative joint disease is granted.

Entitlement to an initial compensable evaluation for a 
bilateral right hip disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

